DETAILED ACTION
This action is responsive to the amendment received 29 September 2021.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The prior §112 rejections are withdrawn in view of the amended claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (US 2013/0193455) in view of Kashihara et al. (US 4,571,688), Horbie et al. (US 6,105,848), Salzer et al. (US 4,373,653), and Kitazawa et al. (US 2011/0304046), all of record.
(Re Claim 1) Andrews teaches a method for manufacturing a light emitting device comprising:
providing a light emitting element having a pad on a top surface thereof; forming an initial ball by melting a tip of a wire inserted through a capillary, the wire containing 10% to 100% silver; pressing the initial ball against the pad with the capillary by applying a load on the capillary to deform the initial ball to form a ball part having a prescribed height as measured between the pad and the capillary; after the ball part is formed by pressing the initial ball against the pad with the capillary, maintaining the prescribed height of the ball part for a prescribed time in a state the load is applied to the capillary while forcibly cooling the ball by blowing a coolant at the ball part to increase the hardness of the ball part, the prescribed time being 0.1 msec to 255 msec; and after forcibly cooling the ball part, applying ultrasonic waves to the capillary.
(Re Claim 6) wherein the applying of the ultrasonic waves to the capillary includes removing an oxide film from an interface of the pad and the ball part.
alloy or the like, is understood to mean pure or substantially pure silver).
Andrews is silent regarding the maintaining the capillary to stay still for a prescribed time to increase hardness of the initial ball and after the capillary is maintained still for a prescribed time, then applying the ultrasonic energy, wherein the time is between 0.1-255 msec.  First, any amount of time delay following forming the initial ball, which requires temporarily heating to melt the tip of the wire, will result in increased hardness of the ball whether expressly stated or not.  This is because the ball inherently cools with time, and the more it cools down from the temperature at which the ball was formed will result in increased hardness.  In a typical wire bonding sequence, the time delay between when the ball is pressed onto the pad and when the ultrasonic energy is applied is well-known in the ultrasonic wire bonding art and is shown graphically by Kashihara (see Figs. 3).  Fig. 3A shows the movement of the capillary and the capillary is not shifted, i.e. remains at a prescribed height, from at least B1 to C1. The ball is pressed onto the pad at B1 and is initially deformed, then from B1 to C1, the capillary remains at a prescribed height for at least 4 msec before the ultrasonic pulse is applied at C1.  Also see related art from Horibe, Fig. 2 and col 1 line 49 - col 5 line 24, wherein the ball is first contacted and squashed on the pad during the first bonding load, then during the lower second bonding load no movement occurs from 2 msec to 5 msec, i.e. remains at a prescribed height, followed by the application of the ultrasonic pulse at 5 msec.  Related art form Salzer (Fig. 4 and col 4 lines 5-20) show a duration between when the force is applied and the application of ultrasonic waves is approximately 40 msec and there is at least a 20 msec delay after the ringing 42 decays.  In view of the prior art from Kashihar, Horibe, and Salzer, one of ordinary skill in the art would recognize that the claimed time between pressing the ball onto the pad and applying the ultrasonic energy, while the capillary remains at a prescribed height, is conventionally within the claimed range of 0.1-255 msec.  It would have been obvious to a skilled artisan to look to related art 
Furthermore, Andrews is silent regarding cooling the ball part by blowing a coolant at the ball part, however it is known to blow a coolant gas at a formed ball in order to cool it and harden the ball as taught by Kitazawa.  Kitazawa teaches during a wire bonding process, an inert gas, e.g. N2, is blown over the entire bonding region 26 during the entire bonding process and the inert gas cools the ball (see Figs. 4A-5C and paras. [0064]-[0072], para. [0070] explicitly notes cooling due to the inert gas).  In view of Kitazawa, one of ordinary skill in the art would recognize the advantage of blowing an inert gas at the formed ball in order to protect and shield the ball from oxidation while also cooling and hardening the ball would be an obvious modification to the wire bonding process disclosed by Andrews, Kashihar, Horibe, and Salzer.
Regarding claim 6, ultrasonic waves are applied to a capillary to bond the ball part as discussed above, while the applied art does not explicitly recite the applying ultrasonic waves removes oxide, performing the same ultrasonic bonding as applicant claims will remove oxide in the same manner whether expressly stated or not. Furthermore, it has been known for at least 30 years1, that ultrasonic vibrations have the added benefit of removing oxides and contaminants at the bonding interface. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  Ex parte Obiaya 227 USPQ 58, 60 (Bd. Pat. App. And Inter. 1985). 

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 2015/0194409) in view of Nakajima et al. (US 4,976,393), Kashihara et al. (US 4,571,688), Horbie et al. (US 6,105,848), Salzer et al. (US 4,373,653), and Kitazawa et al. (US 2011/0304046), all of record.
 (Re Claim 1) Chuang teaches a method for manufacturing a light emitting device comprising:
providing a light emitting element having a pad on a top surface thereof; forming an initial ball by melting a tip of a wire inserted through a capillary, the wire containing 10% to 100% silver; pressing the 
(Re Claim 6) wherein the applying of the ultrasonic waves to the capillary includes removing an oxide film from an interface of the pad and the ball part.
In Chuang, see Figs. 1-4, paras. [0005], [0024]-[0030], [0049], and Table I: Chuang forms a free air ball 206 at the end of a wire 200 and bonds this onto a pad 204 on a device 202 (Figs. 2-3, paras. [0025]-[0027]).  While a capillary is not shown, this feature is not only well-known, it is implicit from the method disclosed, i.e. ultrasonic hot pressing (para. [0030] and Figs. 3-4), and would have been obvious to a skilled artisan because conventional free air ball type ultrasonic wire bonders employ a wire threaded through a capillary with an ultrasonic transducer connected to or integrated with the capillary.  Related art from Nakajima et al. shows this well-known ultrasonic wire bonding configuration, wherein a wire 105 is threaded through a capillary 111 connected to an ultrasonic transducer 110 (see entire disclosure, also see additional references previously cited on the PTO-892 attachment, a wire threaded capillary with ultrasonic excitation is considered well-known in the ultrasonic wire bonding art).  The ball 206 is pressed onto the bonding pad 204 while ultrasonic energy is applied to the capillary to deform the ball and complete the bond (see Figs. 3-4 and paras. [0025]-[0030]).  Regarding the light emitting device, Chuang's disclosure is drawn to a generalized wire bonding method applicable to a wide range of semiconductor devices (chips 202), light emitting devices are noted in the discussion in paras. [0005] and [0024], thus a skilled artisan would recognize that the general wire bonding method is obviously applicable to and may be performed on an LED.  A silver-palladium alloy wire having 0.01-10% Pd is disclosed, meaning the balance of the alloy is in the range of 10-99.99% silver, is used (paras. [0027]-[0028], [0049]).

Furthermore, Chuang and Nakajima are silent regarding cooling the ball part by blowing a coolant at the ball part, however it is known to blow a coolant gas at a formed ball in order to cool it and harden the ball as taught by Kitazawa.  Kitazawa teaches during a wire bonding process, an inert gas, e.g. N2, is blown over the entire bonding region 26 during the entire bonding process and the inert gas cools the ball para. [0070] explicitly notes cooling due to the inert gas).  In view of Kitazawa, one of ordinary skill in the art would recognize the advantage of blowing an inert gas at the formed ball in order to protect and shield the ball from oxidation while also cooling and hardening the ball would be an obvious modification to the wire bonding process disclosed by Chuang, Nakajima, Kashihar, Horibe and Salzer.
Regarding claim 6, ultrasonic waves are applied to a capillary to bond the ball part as discussed above, while the applied art does not explicitly recite the applying ultrasonic waves removes oxide, performing the same ultrasonic bonding as applicant claims will remove oxide in the same manner whether expressly stated or not. Furthermore, it has been known for at least 30 years2, that ultrasonic vibrations have the added benefit of removing oxides and contaminants at the bonding interface. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  Ex parte Obiaya 227 USPQ 58, 60 (Bd. Pat. App. And Inter. 1985). 
   

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  First, Applicant argues parts of Kitazawa not relied upon in any rejection while asserting Kitazawa teaches away from cooling.  This is not persuasive, Kitazawa explicitly discloses the inert gas cools in para. [0070]. Next, Applicant argues there is no reason to apply Kitazawa since Kitazawa discusses copper and Andrews and Chuang use silver.  This is not persuasive because the purpose of the inert cooling gas is to mitigate oxidation and silver will oxidize just as copper does.  Copper is not the only metal that oxidizes and a skilled artisan would recognize the general desire to prevent metals from oxidizing during processing when oxides are undesirable, in particular in the wire bonding art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example, see Nakajima et al. (US 4,976,393) col 3 lines 64-66; Peterson et al. (US 6,500,760) col 5 lines 45-50.
        2 For example, see Nakajima et al. (US 4,976,393) col 3 lines 64-66; Peterson et al. (US 6,500,760) col 5 lines 45-50.